DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Response to Election/Restrictions
Applicant’s election of species in the reply filed on 07/28/2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Terminal Disclaimer filed on 08/13/2021 is approved on 08/13/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zhaoyang Li on 08/13/2021.

11. (Currently amended) The method according to claim 10, wherein the steps for preparing propylene polymerization catalyst component using magnesium chloride-alcohols complex compound carrier with titanium tetrachloride and the internal electron donor compound are as follows: 
providing a magnesium chloride-alcohols complex compound,
mixing the magnesium chloride-alcohols complex compound with titanium tetrachloride at a ratio of 1 gram: 15-25 mL at the temperature of -20° C to -10°C, with stirring and heating them to 1100 C, and 
adding the electron donor compound during the heating process of 300 C to 1100 C, then allowing an reaction to undergo 1-3hours at 1100 C, followed by filtering and then adding the same amount of titanium tetrachloride to react 1-3hours at the temperature of 110° C to 1200 C, and finally washing and drying the product to obtain the propylene polymerization catalyst component.
Allowable Subject Matter
Claims 1-12 are allowed.
The closest prior art is Wang et al. (CN 1831017 A, submitted by applicants in IDS).
Wang et al. teach a solid catalyst containing the element Mg, Ti and electron donors for olefin polymerization.
However, neither Wang et al. nor any the prior art of record specifically teaches or suggests a method of determining a ratio of internal electron donor A and B used for olefin polymerization  as per applicant claim 1. Therefore, the claim 1 is allowed.  As such, the dependent claims are 2-12 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732